EXHIBIT 10.2



 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated effective as of March 25,
2013 (the “Effective Date”), is by and between Mill City Ventures III, Ltd., a
Minnesota corporation (the “Company”), and Joseph A. Geraci, II, a resident of
State of Minnesota (“Geraci”).

 

It is Hereby Agreed as Follows:

 

1.         Engagement and Acceptance. The Company hereby engages Geraci, and
Geraci hereby agrees to perform services for the Company as described in Section
2, in accordance with the terms and conditions hereof, for a term commencing as
of the Effective Date and continuing thereafter until the three-year anniversary
of such date (the “Term”).

 

2.         Duties. During the Term, Geraci will serve in the capacity of the
Chief Financial Officer of the Company, and the co-manager of the investment
portfolio of the Company. In addition, Geraci may serve, if appointed by the
Board of Directors of the Company (the “Board”) as the Chief Compliance
Officer/Designated Officer of the Company for purposes of the procedures and
policies of the Company adopted by the Board in the manner contemplated in Rule
38a-1 under the Investment Company Act of 1940 (the “1940 Act”). In all matters,
Geraci will report solely and directly to the Board. Subject to the oversight of
the Board, Geraci will be responsible for management of the Company’s operations
and business affairs, including but not limited to (i) implementing the
Company’s investment objectives and strategies and (ii) retaining staff and
office space and procuring services as appropriate and reasonably necessary to
carry out the business of the Company. Geraci will have such authority and
responsibilities as are customarily performed by one holding such positions in
the same or similar businesses or enterprises as those of the Company.

 

3.         Compensation.

 

(a)         For his services hereunder, following the completion of any fiscal
year in which any portion of the Term is in effect, the Company will pay Geraci
as follows (subject in all events to paragraph (b) below and any other
limitations under the 1940 Act):

 

(i)         a base salary equal to $100,000 per annum, payable in accordance
with normal payroll practices adopted by the Company, which may be increased
(but not decreased) on an annual basis at the discretion of the Compensation
Committee of the Board;

 

(ii)         an annual bonus, payable at the discretion of the Compensation
Committee of the Board after the conclusion of each fiscal year, in an amount
not less than Geraci’s then-current base salary; and

 

(iii)         for each fiscal year of the Company, an amount of the Company’s
net income for each fiscal year which, when aggregated with the base salary
payments under clause (i) above, any annual bonus payments made with respect to
such fiscal year under clause (ii), any other perquisites or benefits paid to
Geraci during such fiscal year (collectively, the “Base Compensation”), together
with all such Base Compensation and profit-sharing compensation paid to all
other officers and employees of the Company, equals twenty percent (20%) of such
net income of the Company after taxes. The payments, if any, made pursuant to
this paragraph (iii) are referred to herein as the “Profit-Sharing
Compensation.” Any Profit-Sharing Compensation to be made under this paragraph
shall be calculated based upon the completed audited financials of the Company
for the applicable fiscal year and shall be paid as soon as practicable
following the completion of such audit. Company officers and employees eligible
to receive any Profit-Sharing Compensation shall, among themselves, determine
the manner in which they will participate in such compensation and, in the
absence of specific direction to the contrary, the Company will be entitled to
tender payment of Profit-Sharing Compensation to all such persons ratably. Base
Compensation and Profit-Sharing Compensation are collectively referred to as
“Compensation.”

 



 

 

 

 

(b)         Notwithstanding anything to the contrary contained in this
Agreement, the aggregate amount of Base Compensation, Profit-Sharing
Compensation and any other compensation or benefits paid or payable hereunder
for each fiscal year shall not exceed twenty percent (20%) of the Company’s net
income, after taxes.

 

(c)         During the Term, Geraci shall be entitled to receive reimbursement
for all reasonable and appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

 

(d)         The Company agrees at all times to remain qualified as a “regulated
investment company” as defined in Section 851 et seq. of the Internal Revenue
Code of 1986, as amended (the “Code”), and to take all steps and actions
necessary to maintain such status, including without limitation to make such
elections, registrations, investments and distributions necessary to maintain
status as a regulated investment company. The Company agrees that if it shall
fail to qualify as a regulated investment company for any reason, net income of
the Company for purposes of this Section 3 shall nonetheless be calculated as if
the Company were at all times qualified as a regulated investment company.

 

(e)         Notwithstanding the foregoing, in the event of a termination of
Geraci’s services during the Term, the Company’s obligation to continue to pay
Compensation as set forth in this Section 3 shall terminate except as provided
for in Section 4.

 

4.         Termination.

 

(a)         The Company may terminate this Agreement without Cause upon no less
than 30 days prior written notice to Geraci, and Geraci may terminate this
Agreement for Good Reason upon no less than 30 days prior written notice to the
Company (subject, however, to the right of the Company to cure the conditions
constituting Good Reason during such 30-day period). If this Agreement is
terminated by the Company without Cause, by Geraci for Good Reason, or if this
Agreement terminates due to Geraci’s death or disability (as reasonably
determined by the Company), Geraci shall be entitled to: (i) Compensation,
through the date of such termination, determined in accordance with Section
3(a); and (ii) reimbursement, pursuant to Section 3(c), of business expenses
incurred by him through the date of such termination.

 

(b)         If this Agreement is terminated by the Company for Cause, the
Company’s only obligation to Geraci shall be (i) Compensation, through the date
of such termination, determined in accordance with Section 3(a); and (ii)
reimbursement, pursuant to Section 3(c), of expenses incurred by him through the
date of such termination; provided, however, that the Company may offset against
any such payments the amount of any damages sustained by the Company as a result
of the conduct constituting Cause.

 

(d)         For the purposes of this Agreement, “Cause” means (i) Geraci’s
commission of a felony that affects the Company materially or is related,
directly or indirectly, to the performance of any of Geraci’s duties or
obligations hereunder, (ii) acts of dishonesty by Geraci resulting or intending
to result in personal gain or enrichment at the expense of the Company, (iii)
conduct by Geraci in connection with his duties hereunder that is fraudulent or
grossly negligent, or (iv) conduct constituting a material violation of
securities laws or related regulations.

 

(e)         For the purposes of this Agreement, “Good Reason” means, without
Geraci’s consent, (i) a material and adverse reduction in Geraci’s
responsibilities, position or duties, or (ii) any requirement that Geraci
relocate himself or his family, or (iii) the Company’s material breach of the
Agreement. The Company will have 30 days after receipt of notice from Geraci in
writing specifying the deficiency to cure the deficiency that would result in
Good Reason.

 



2

 

 

 

5.         Obligation of Confidentiality.

 

(a)          During the course of Geraci’s services under this Agreement and in
connection with carrying out his duties hereunder, Geraci will have access to
certain material non-public information relating to the Company and not readily
available from sources outside the Company. The confidential and proprietary
information, in any material respect, of the Company are among its most valuable
assets, including but not limited to, information about transactions, contracts,
intellectual property, finances, personnel, investment and competitive
strategies, sales, financial, marketing, and financial and non-financial
information relating to the portfolio investments of the Company. The Company
invested, and continues to invest, considerable amounts of time and money in its
process, technology, know-how, obtaining and developing the goodwill of its
customers, its other external relationships, its data systems and databases, and
all the information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Company.
Geraci acknowledges that such Confidential Information constitutes valuable,
highly confidential, special and unique property of the Company. Geraci shall
hold in a fiduciary capacity for the benefit of the Company all Confidential
Information which shall have been obtained by Geraci in connection with his
services under this Agreement which shall not be or become public knowledge,
except for any information that is public information (other than information
that becomes public information as a result of acts by Geraci or representatives
of Geraci in violation of this Agreement). Confidential Information shall not
include specific items that have become publicly available other than through
Geraci’s unauthorized disclosure. Except as required by law or an order of a
court or governmental agency with jurisdiction, Geraci shall not, during the
Term or at any time thereafter, disclose any Confidential Information, directly
or indirectly, to any person or entity for any reason or purpose whatsoever, nor
shall Geraci use it in any way, except in the course of his services under this
Agreement or to enforce any rights or defend any claims hereunder or under any
other agreement to which Geraci is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto. Geraci shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Geraci understands and
agrees that Geraci shall acquire no rights to any such Confidential Information.

 

(b)         All files, records, documents, data, evaluation mechanisms and
analytics and similar items relating thereto or to the business of the Company,
as well as all investor lists, potential portfolio company lists, compilations
of research, and marketing techniques of the Company, whether prepared by Geraci
or otherwise coming into Geraci’s possession in connection with his services
under this Agreement, shall be presumed to be Confidential Information under
this Agreement and shall remain the exclusive property of the Company. Geraci
shall not remove any such items from the premises of the Company, except in
furtherance of Geraci’s duties under this Agreement.

 

(c)         As requested by the Company and at the Company’s expense, from time
to time and upon the termination of his services under this Agreement, Geraci
will promptly (i) deliver to the Company or (ii) destroy, all copies and
embodiments, in whatever form, of all Confidential Information in Geraci’s
possession or within his control (including but not limited to memoranda,
records, notes, plans, manuals, notebooks, documentation, flow charts, disks,
drives, tapes and all other materials containing or embodying any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Geraci will provide the Company with written confirmation that
all such materials have been delivered to the Company or destroyed as provided
herein.

 

6.         Non-Solicitation or Hire of Employees. During the Term and for a
period of 12 months following the termination of the Term (for any reason),
Geraci shall not directly or indirectly solicit or attempt to solicit, any
employee of the Company (or any person who was an employee of the Company during
the 12-month period immediately prior to the relevant date) to terminate such
employee’s employment relationship with the Company in order, in either case, to
enter into a similar relationship with Geraci, or any other person or any entity
in competition with the business of the Company.

 



3

 

 

 

7.         Certain Understandings and Agreements. The Company realizes that
Geraci has a variety of business interests and relationships with respect to
such business investments that are ongoing. The Company understands that Geraci
is not prepared to terminate these interests, relationships or activities in
order to enter into this Agreement. After due consideration of these factors,
the Company has determined that the benefits to the Company from Geraci’s
services under this Agreement outweigh any detriment to the Company from the
pursuit by Geraci of such other interests, relationships or activities while
serving under this Agreement. Accordingly, the parties have reached the
agreements contained in this Section 7:

 

(a)         During the Term, Geraci shall not be required to devote his full
business time and attention to his duties under this Agreement, but shall devote
such time as he believes, in his judgment, is necessary to fulfill his
obligations under this Agreement. In this regard, the Company has determined to
rely on Geraci’s professionalism and his determination with such matters and any
such determination shall not subject Geraci to any liability under this
Agreement, although the Company retains the right to terminate this Agreement as
provided herein.

 

(b)         The Company realizes that in the course of his activities during the
Term, Geraci may identify, develop or become aware of investment opportunities
that are suitable for the Company (“Opportunities”). Opportunities may also be
suitable investments for Geraci or other entities in which Geraci has an
interest or others with whom Geraci has a relationship (collectively, “Other
Parties”). Geraci agrees that any Opportunities that come to him from a
director, officer or employee of the Company or which are submitted to him
during the Term in his capacity as a officer or director of the Company or which
are primarily investments in the types of securities in which the Company might
invest shall be Opportunities of the Company (“Company Opportunities”), and
Geraci will not pursue any such Company Opportunity with any Other Parties,
unless (i) Geraci shall have determined that such Company Opportunity is not
suitable for the Company and (ii) the Board, including a majority of the
directors on the Board who are not “interested persons” as defined under the
1940 Act, shall have concurred with such determination. With respect to all
other Opportunities other than Company Opportunities, Geraci shall have no
obligation to offer such Opportunity to the Company and shall use his own
judgment in determining whether to allocate such Opportunity to the Company or
to Other Parties, and Geraci shall have no liability to the Company with respect
to any such allocation. Notwithstanding the foregoing, Geraci may pursue a
Company Opportunity on behalf of both the Company and the Other Parties, subject
to compliance with applicable law, regulation and any applicable order granted
by the United States Securities and Exchange Commission.

 

8.         General Provisions.

 

(a)         Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid, and shall be deemed given when so delivered personally, or sent by
facsimile transmission or, if mailed, four days after the date of mailing, as
follows:

 

(b)         This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

 

(c)         Geraci represents and warrants that he is not a party to or subject
to any restrictive covenants, legal restrictions or other agreements in favor of
any entity or person which would in any way preclude, inhibit, impair or limit
Geraci’s ability to perform his obligations under this Agreement, including but
not limited to non-competition agreements, non-solicitation agreements or
confidentiality agreements.

 



4

 

 

 

(d)         This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

(e)         This Agreement shall be governed and construed in accordance with
the laws of the State of Minnesota applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles. The parties irrevocably agree to submit to the jurisdiction and
venue of the courts of the State of Minnesota, in any action or proceeding
brought with respect to or in connection with the Agreement.

 

(f)         The parties acknowledge and agree that Geraci’s breach or threatened
breach of any of the restrictions set forth in this Sections 5, 6 or 7 will
result in irreparable and continuing damage to the Company for which there may
be no adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
such breach or threatened or attempted breach. Geraci hereby consents to the
grant of an injunction (temporary or otherwise) against Geraci or the entry of
any other court order against Geraci prohibiting and enjoining him from
violating, or directing him to comply with any provision of Section 5, 6 or 7.
Geraci also agrees that such remedies shall be in addition to any and all
remedies, including damages, available to the Company against him for such
breaches or threatened or attempted breaches.

 

(g)         This Agreement, and the rights and obligations hereunder, may not be
assigned by the parties without written consent signed by the parties.

 

(h)         This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.

 

(i)         If any term, provision, covenant or restriction of this Agreement,
or any part thereof, is held by a court of competent jurisdiction of any
foreign, federal, state, county or local government or any other governmental,
regulatory or administrative agency or authority to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected or impaired or
invalidated. Geraci acknowledges that the restrictive covenants contained in
Sections 5, 6 and 7 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.

 

(j)         If any court determines that any of the covenants in Sections 5, 6
or 7, or any part of any of them, is invalid or unenforceable, the remainder of
such covenants and parts thereof shall not thereby be affected and shall be
given full effect, without regard to the invalid portion. If any court or
arbitrator determines that any of such covenants, or any part thereof, is
invalid or unenforceable because of the geographic or temporal scope of such
provision, such court or arbitrator shall reduce such scope to the minimum
extent necessary to make such covenants valid and enforceable.

 

(k)         The Company or other payor is authorized to withhold from any
benefit provided or payment due hereunder, the amount of withholding taxes due
any federal, state or local authority in respect of such benefit or payment and
to take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

 

 

5

 



 

 

In Witness Whereof, the parties hereto, intending to be legally bound hereby,
have executed this Employment Agreement to be effective as of the Effective
Date.

 



COMPANY: GERACI:

 

MILL CITY VENTURES III, LTD.

 

 

By: /s/ Douglas M. Polinsky   /s/ Joseph A. Geraci, II     Douglas M. Polinsky  
Joseph A. Geraci, II     Chief Executive Officer      

 



 

 

 



 

 

 

 

 

Signature Page –

Employment Agreement with Joseph A. Geraci, II



 

